Citation Nr: 1403381	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  07-27 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a dislocated left shoulder, minor, with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran had active military service from May 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board has reviewed the Veteran's physical claims file and files on the "Virtual VA" and VBMS systems.


FINDING OF FACT

The Veteran's left arm is not limited to 25 degrees from his side and his scar is not painful to palpation on examination.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals of a dislocated left shoulder, minor, to include entitlement to a separate rating for the residual scar, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.7., 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202, (2013); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2006, 2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's April and November 2006 letters to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

Additionally, the letters notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, these letters informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the May 2006 examiner performed an examination and discussed the current manifestations of the Veteran's service-connected left shoulder and residual scar.  The May 2006 examiner did not review the claims file; however, where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Regardless, the Veteran had a second VA examination in April 2011.  The April 2011 VA examiner reviewed the claims file, examined the Veteran, and provided a detailed examination report addressing the Veteran's current symptoms.  Thus, the May 2006 and April 2011 medical examinations are collectively deemed to be adequate for adjudication purposes for the matter at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran seeks a disability rating in excess of 20 percent for his residuals of a dislocated left shoulder, minor, ("left shoulder disability") with scar, which has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of motion of the arm. The residuals have been rated as 20 percent disabling since 1977.

  Limitation of motion of the non-dominant arm at the shoulder warrants a 20 percent rating if motion is limited to shoulder level or to midway between the side and shoulder.  A 30 percent rating is warranted if motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of motion of the shoulder is from zero degrees at the side to 180 degrees overhead in both forward elevation and abduction.  Normal internal and external rotation is from zero to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

As there is no evidence of ankylosis, dislocation, malunion of the humerus, or impairment of the clavicle or scapula, other criteria associated with the shoulder are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2013).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In this case, a rating in excess of 20 percent is not warranted for the left shoulder disability.  VA treatment records do not show that the Veteran's left arm is limited to 25 degrees from his side.  Records only occasionally note limitation of motion and none show objective evidence of pain resulting in limitation of motion of the arm to 25 degrees from his side or functional loss of the severity to warrant a higher rating.  For example, in January 2006, the Veteran's pain assessment was negative.  In October 2006, his upper extremities were within normal limits.  In September 2008, he had full range of motion and normal muscle strength in the upper extremities.  His skin was noted as normal.  Limitation of motion of the left shoulder was observed in December 2009 and September 2010 due to pin placement; however, the Veteran did not report and the medical providers did not indicate the presence of additional symptomatology.  No complaints regarding the scar were noted.  September 2011 treatment records show no complaints of left shoulder pain and show he denied muscle weakness, joint stiffness, swelling, and arthritis.  He also denied skin changes, itching, rashes, sores, moles.  Another September 2011 record notes his scar but no symptoms were reported or observed on examination.  During December 2012 and May 2013 pain assessments, the Veteran noted only hip pain.  In April 2013, the extremities were noted as "atraumatic" and joints had full range of motion, no edema, and no tenderness to palpation.  The Veteran denied itching, rash or other skin conditions.  Consequently, the Board finds that the VA treatment records do not support the assignment of a higher rating for the left shoulder disability because the records do not show the Veteran's arm is limited to 25 degrees from his side or show objective evidence of additional functional loss due to symptoms of the severity that would more nearly approximate the criteria for the next higher rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca 8 Vet. App. at 206.

The VA examination reports also fail to support the assignment of a disability rating in excess of 20 percent for the left shoulder disability.  The May 2006 examination report shows the Veteran described tightness of the left shoulder.  He had pain every two to three weeks and treated it with Advil.  He said his surgical scar ached and that cold weather made his shoulder hurt.  His worst pain in the prior year rated an 8 on a pain scale to 10, with 10 being the worst pain, and was caused by exposure to cold temperatures.  The pain had eased within two hours of exposure and his shoulder was normal the following day.  On average, his pain had varied between a 0 and 4 on the pain scale.  His shoulder interfered with his ability to carry heavy items at work and his ability to lift and pull things at his home.  The examiner observed no swelling, warmth, tenderness, crepitus, or effusion of the left shoulder.  On physical examination, the examiner noted that the surgical scar measured 4 cm and was not tender or enlarged.  The left shoulder had 90 degrees of internal and external rotation with slight pain.  Abduction was pain-free to 160 degrees, and then with increasing pain with abduction to 180.  Repeated partial abduction caused pain and increased tension, but not fatigue, weakness, incoordination, or decreased range of motion.  The Veteran said his scar was tender, but, as noted above, the examiner indicated that the scar was not tender on physical examination.  The examiner said the left shoulder examination was normal except for some pain with range of motion due to past injuries of a rotator cuff tear and surgical repair.  X-rays showed a normal left shoulder with a surgical screw.

During the April 2011 examination, the Veteran reported symptoms of shoulder instability, pain, stiffness, weakness, decreased speed of joint motion, swelling, and tenderness, which interfered with motion of the joint.  The examiner observed that the shoulder was tender and painful at rest.  Range of motion of the left shoulder measured to 160 degrees of flexion, 160 degrees of abduction, 80 degrees of internal rotation, and 80 degrees of external rotation.  The examiner observed pain but not additional limitation following repetitive motion.  X-rays showed no significant arthritis changes or postoperative changes.  The diagnosis was dislocated left shoulder, with residual limited mobility, pain, and degenerative joint disease.  The examiner indicated that the Veteran retired from his employment in 2009 due to eligibility based on age or duration of work but that the shoulder condition would have had significant effects on his occupation, such as decreased mobility, decreased strength, and upper extremity pain.  The disability moderately affected exercise and sports and mildly effected recreation, bathing, dressing, and driving.

Regarding the scar, it measured 0.3 cm wide and 4 cm long and covered less than 6 square inches.  It was not painful, had no signs of skin breakdown, was superficial, had no inflammation, no edema, no keloid formation, and no other disabling effects.  The examiner said the scar had no significant effects on employment or activities of daily living.

Based on the foregoing, the Board finds that the VA examination reports do not support the assignment of a rating in excess of 20 percent for the left shoulder disability.  Both examination reports show that the range of motion of the left shoulder was far greater than the limitation of 25 degrees from the side as required for an increased rating.  Further, while the examiners observed pain with repetitive use, neither examiner indicated additional functional loss or limitation due to pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45; DeLuca 8 Vet. App. at 206.  Even with consideration of pain and the examiners' indication of impact of the disability on the Veteran's employment and activities of daily living, the Board finds that the left shoulder disability has a measured range of motion far greater than the limitation of 25 degrees from the side as required for an increased rating.  As such, the VA examination reports do not support the assignment of a higher disability rating.

The Board has also considered the Veteran's statements.  In his April 2005 claim, he reported that symptoms of his left shoulder disability included arthritis, pain, increased limitation of motion, and weather related complications on cold and damp days.  In April 2006, he asked for a separate rating for the residual scar, stating that the scar was tender and painful.  In his substantive appeal, VA Form 9, he reiterated the symptoms noted in his original claim and asked for a separate rating for his residual scar based on pain and tenderness.  In a March 2011 statement, he said he was being treated at VA for his left shoulder condition and scar and used hydrocortisone cream for itching and aspirin for pain.  The Veteran is competent to report symptoms such as pain, flare-ups and limitation of motion.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board notes, however, that the Veteran's occasional statements indicating that he has pain in the shoulder or tenderness and pain at the scar location contradict statements he provides at other times, and findings by examiners.  Treatment records do not show that he sought regular treatment for the left shoulder or that he often reported left shoulder pain during appointments with VA providers other than his VA examiners. On other occasions, the Veteran specifically denied having such symptoms.  During a review of symptoms at the West Palm VAMC in April 2013, the Veteran denied any swelling, joint pain or limitation of motion of the extremities, and he denied having had any skin rash, itching, lesions or other problems with his skin.  Regardless, assuming that the Veteran's report of shoulder symptoms was consistent with findings and entirely credible, the disability picture as a whole, including objective medical evidence and subjective lay evidence, does not reflect that the Veteran's left shoulder disability is of the severity to more nearly approximate the criteria for the next highest rating.  As such, the medical findings, and his statements do not support the assignment of a rating in excess of 20 percent for the left shoulder.

In summary, the Board has considered all of the evidence but finds that a rating in excess of 20 percent for the left shoulder disability is not warranted at this time.  The Veteran's range of motion has measured to at least 160 degrees of abduction, far greater than the limitation of 25 degrees from the side as required for a higher rating.  38 C.F.R. § 4.71a, Diagnostic Code5201.  The Board has considered the DeLuca criteria, and whether a higher rating is warranted due to additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  However, even with consideration of pain and the functional limitations noted by the VA examiners and as reported by the Veteran, the Board finds that the severity of the left shoulder disability does not rise to the level contemplated by the next higher disability rating.  Consequently, the Veteran's claim for an increased rating for his left shoulder disability is denied.

Regarding the Veteran's claim for a separate rating for his residual scar, the Board finds that a separate rating is not warranted.  The Board notes that revised provisions for evaluating scars were enacted effective October 23, 2008, after the Veteran's claim for a separate evaluation was received in April 2006.  The October 2008 revisions apply when claims for benefits are received by the VA on or after October 23, 2008, or if the Veteran has requested review under the new regulations.  See 73 Fed. Reg. 54708 (September 23, 2008).  In the present case, the Veteran has not requested consideration under October 2008 revisions.  As such, the Board will only consider the Veteran's scars under the criteria in effect at the time of his April 2006 claim.

A 10 percent evaluation may be assigned for superficial scars that are painful on examination under Diagnostic Code 7804.  38 C.F.R. § 4.118 (2006).  Because the Veteran's residual scar is not unstable, not deep, does not cause limited motion, and does not cover an area exceeding 6 square inches, Diagnostic Codes 7801, 7802, 7803, and 7805 do not apply.  38 C.F.R. § 4.118 (2006).

In this case, the Veteran has alleged that his scar is painful or tender; however, the VA examiners noted his complaint but did not observe objective evidence of a tender or painful scar on examination.  In fact, both examiners stated that the scar was not tender or painful.  VA treatment records also fail to show that the Veteran's scar has been painful or symptomatic during the pendency of the claim.  Consequently, since the scar has not been shown to have been painful on examination, the Board finds that a separate compensable rating for the residual scar of the left shoulder is not warranted.

Finally, the disabilities do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If it is not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the rating criteria are not inadequate.  Higher ratings are available for the service-connected disability but the Veteran does not meet the criteria for a higher rating for his left shoulder disability with residual scar.  While the May 2006 VA examiner noted that the left shoulder disability interfered with his employment, limiting his ability to carry heavy items, and the April 2011 examiner suggested that his former employment could have been affected due to decreased mobility and strength, as well as pain, the record does not indicate that the disability would cause marked interference with employment or frequent periods of hospitalization.  Accordingly, referral for extraschedular consideration is not warranted here.




ORDER

A rating in excess of 20 percent for residuals of a dislocated left shoulder, minor, with scar, is denied.



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


